Citation Nr: 1043350	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-03 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

3.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to July 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2006, a statement of the case 
was issued in January 2008, and a substantive appeal was received 
in January 2008.  The Veteran testified at a Board video 
conference hearing in August 2010.  At the hearing, the Board 
held the record open for 60 days until October 10, 2010 so that 
additional evidence could be submitted.

The issue of entitlement to service connection for diabetes 
mellitus, type II, was also on appeal from the June 2006 rating 
decision.  However, prior to certification to the Board, in a 
November 2008 statement, the Veteran's representative withdrew 
the appeal of this issue.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration of this issue.  
See 38 C.F.R. § 20.204

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

In an August 2010 statement to the Board, the Veteran stated that 
he no longer wished to pursue an appeal on the issues of 
entitlement to an increased evaluation for his service-connected 
migraine headaches and entitlement to TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, as it relates to the issues of entitlement to an 
increased evaluation for his service-connected migraine headaches 
and entitlement to TDIU, have been met.  38 U.S.C.A.  
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R.  §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
veteran or by his or her authorized representative.  38 C.F.R. § 
20.204.  The Veteran, in a written statement submitted to the 
Board in August 2010, withdrew his appeal as to the issues of 
entitlement to an increased evaluation for his service-connected 
migraine headaches and entitlement to TDIU.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration of these issues.  Accordingly, the Board does not 
have jurisdiction to review the appeal of these issues and they 
are dismissed without prejudice.  


ORDER

The appeal as to the issues of entitlement to an increased 
evaluation for service-connected migraine headaches and 
entitlement to TDIU, is dismissed.


REMAND

The present appeal also includes the issue of entitlement to an 
increased rating for PTSD.  At the August 2010 Board hearing, the 
Veteran testified that he was referred by the VA to a private 
hospital where he received inpatient care in January 2010.  VA 
treatment records from this period showed that the Veteran was 
hospitalized at UBH for suicidal ideation.  The Board held the 
record open for 60 days so that these records could be submitted 
by the Veteran.  However, to date, the Veteran has not submitted 
these records.  The Board finds that as these records are 
pertinent to the Veteran's claim, the RO should take appropriate 
steps to obtain these records.  Further, the  RO should obtain 
any additional VA treatment records from June 2010 to the 
present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

Additionally, at the Board hearing the Veteran testified that had 
almost daily panic attacks, increased irritability, memory 
problems and severe isolation, which was not documented at the 
prior VA examinations.  This may be interpreted as an assertion 
that the PTSD symptomatology has increased in severity.  While a 
new examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
evidence of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing 
testimony of additional symptoms, the Board finds that a new VA 
examination is necessary to determine the severity of the 
Veteran's PTSD. 

Lastly, additional VA treatment records from February 2007 to 
June 2010 were associated with the claims file after the Board 
hearing and, thus, were not considered by the RO.  Nevertheless, 
in light of the need to remand for other matters, the RO will 
have the opportunity to consider these records and afford the 
Veteran his full procedural rights.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to obtain the January 2010 hospital 
records from UBH, as well as any VA 
treatment records from June 2010 to the 
present.  If such records are unavailable, 
it should be clearly noted in the claims 
file

2.  Thereafter, the Veteran should be 
scheduled for an appropriate VA examination 
to determine the current severity of his 
PTSD.  The claims folder must be made 
available to the examiner and reviewed in 
conjunction with the examination.  
Examination findings should be reported to 
allow for evaluation of PTSD under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 
GAF score should also be reported.

3.  After completion of the above and any 
further development deemed necessary by the 
RO, the RO should review the record, to 
specifically include all evidence received 
since the most recent supplemental 
statement of the case in September 2008, 
and determine whether a higher rating for 
PTSD is warranted.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


